DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 10-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revie et al. (US Patent No. 2008/0269596 A1) and further in view of Poulin et al. (U.S. Patent Application 2006/0015030 A1).
Claim 2:  Revie teaches
A method for stereotactic surgery (Abstract) comprising:
implanting a main implant coupled to a reference body in a region of interest of a patient (Para 0207-0208 and Para 0368 & 0370) 
the reference body having a plurality of fiducial markers (Para 0043)
the fiducial markers detectable by a fluoroscopic imaging system [x-ray] (Para 0200)
acquiring first and second two-dimensional fluoroscopic images of the reference body together with the region of interest and registering the first and second images using the reference body (Figure 7 and Para 0199-0201 & 0206)
processing the first and second images to produce a three dimensional reconstruction of the region of interest using the location of the fiducial markers in the reference body (Figure 7 and Para 0199-0201 & 0206)
determining a position of the main implant in the region of interest from the first and second images [guiding the position] (Page 9, Para 0185)
associating, based on the three dimensional reconstruction of the region of interest, a virtual representation of a sub-implant with the region of interest and the reference body before the sub-implant is implanted (Page 26, Para 0370; Figure 46 & 47; Figure 36C, Element 928; Figure 37, Element 684; Page 23, Para 0335-0336 and Figure 27)
Revie fails to teach the virtual and spatial relationships.  However, Poulin teaches:
the main implant and the sub-implant having a fixed predefined spatial relationship [relative position] to one another upon implantation (Para 0050-0051) and
Examiner’s Note:  The Applicant discloses the fixed predefined spatial relationship as being a product of the layout of the implant (Para 0067).  The prior art selects the 
after inserting the main implant in the region of interest of the patient (Para 0003 & 0054-0055) displaying the association as an image showing the virtual representation of the sub-implant superimposed on the reconstructed region of interest [an image of patient anatomy] (Abstract and Para 0050-0051)
such that the sub-implant is displayed as having a virtual fixed predefined spatial relationship to the main implant [a desired relative position of the group of virtual implants with respect to another virtual implant] (Para 0051) before the sub-implant is implanted (Para 0003 & 0054-0055) that is the same as the fixed predefined spatial relationship between the main implant and the sub-implant upon implantation [Finally, the at least two spinal implants are placed according to the virtual implants in the image using the computer assisted surgery system 58. When a subsequent implant is positioned, the position of a preceding virtual implant is taken into account in order to place the subsequent virtual implant] (Para 0052) in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie to include the relationship as taught by Poulin in order to place 
Claim 3:  Revie teaches wherein implanting the main implant in the region of interest includes positioning the main implant in the region of interest in a first position (Page 4, Para 0068-0069).
Claim 4:  Revie teaches wherein the acquired first image is a two-dimensional fluoroscopic image taken at a first angle while the main implant is in the first position (Page 4, Para 0068-0069).
Claim 5:  Revie teaches further comprising reviewing the first image while the main implant is in the first position to confirm that the first position is acceptable [design limits for relative positioning] (Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).
Claim 10:  Revie teaches a virtual representation of the main implant superimposed on the reconstructed region of interest (Figure 36C; Figure 48; Page 4, Para 0053 & 0066 & 0067).  However, Revie fails to teach the claimed relationships.  However, Poulin teaches wherein the displayed association of the image showing the virtual representation of the sub-implant superimposed on the reconstructed region of interest (Para 0050-0051) before the sub-implant is implanted (Para 0003 & 0054-0055) in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie to include the relationship as taught by Poulin in order to place 
Claim 11:  Revie teaches wherein the main implant is an intracapsular plate (Figure 31).
Claim 12:  Revie teaches wherein the sub-implant is a screw [intramedullary insert] (Page 11, Para 0207).
Claim 13:  Revie teaches wherein the main implant is a locking nail [intramedullary insert] (Page 11, Para 0207).
Claim 14:  Revie teaches wherein the sub-implant is a screw [intramedullary insert] (Page 11, Para 0207).
Claim 15:  Revie teaches wherein the region of interest is a portion of a femur of the patient (Figure 34; Figure 35H, Element 780 and Figure 43).
Claim 16:  Revie teaches further comprising acquiring a first initial two-dimensional fluoroscopic image at a first initial angle to confirm a desired translational position of the locking nail with respect to the femur (Page 4, Para 0068-0069; Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).
Claim 17:  Revie teaches further comprising acquiring a second initial two-dimensional fluoroscopic image at a second initial angle different than the first initial angle to confirm a desired rotational position of the locking nail with respect to the femur (Page 4, Para 0068-0069; Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).
Claim 18:  Revie teaches wherein the first and second images are acquired after the desired translational and rotational position of the locking nail with respect to the femur 
Claim 19:  Revie teaches wherein the reconstructed region of interest is a sphere (Figure 42D & 42E), and the displayed association of the image showing the virtual representation of the sub-implant superimposed on the reconstructed region of interest before the sub-implant is implanted includes a location and a length of the screw the sub-implant is implanted (Page 26, Para 0370; Figure 46 & 47; Figure 36C, Element 928; Figure 37, Element 684; Page 23, Para 0335-0336; Figure 27 and Figure 36C, Element 930, 932 & 934).
Claim 20:  Revie teaches wherein the displayed association of the image showing the virtual representation of the sub-implant superimposed on the reconstructed region of interest before the sub-implant is implanted (Page 26, Para 0370; Figure 46 & 47; Figure 36C, Element 928; Figure 37, Element 684; Page 23, Para 0335-0336; Figure 27 and Figure 36C, Element 930, 932 & 934) further includes tick marks that indicate the length of the screw before the sub-implant is implanted (Figure 22, Element 218)
Claim 21:  Revie teaches wherein the reference body is an aiming device (disclosed by the Specification of the Applicant as a drill guide) (Page 11, Para 0204).

Claim(s) 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revie et al. (US Patent No. 2008/0269596 A1) and Poulin et al. (U.S. Patent Application 2006/0015030 A1) and further in view of Russell et al. (US Patent No. 2005/0075632 A1).
Claim 6:  Revie teaches wherein implanting the main implant in the region of interest (Figure 7 and Para 0199-0201 & 0206).  Revie and Poulin fail to teach stabilizing.  However, Russell teaches stabilizing the main implant relative to the region of interest in a first stabilization procedure while the main implant is in the first position in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
Claim 7:  Revie teaches wherein the acquired second image is a two-dimensional fluoroscopic image taken at a second angle, the second angle being different than the first angle (Page 4, Para 0068-0069).  Revie and Poulin fail to teach stabilizing.  However, Russell teaches while the main implant is stabilized according to the first stabilization procedure in order reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
Claim 8:  Revie teaches further comprising reviewing the second image to confirm that the first position is acceptable (Page 4, Para 0068-0069; Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).

	It would have been obvious to one or ordinary skill in the art at the time of the invention to modify invention of Revie and Poulin to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
Claim 9:  Revie teaches wherein implanting the main implant in the region of interest (Figure 7 and Para 0199-0201 & 0206).
Revie and Poulin fail to teach stabilizing.  However, Russell teaches further stabilizing the main implant relative to the region of interest in a second stabilization procedure while the main implant is in the first position in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	It would have been obvious to one or ordinary skill in the art at the time of the invention to modify invention of Revie and Poulin to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).

Response to Arguments
Applicant’s arguments, see Page 6, filed 06/07/2021the 35 U.S.C. § 112, second paragraph have been fully considered and are persuasive.  The 35 U.S.C. § 112, second paragraph of the Claims has been withdrawn. 
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.  The Applicant submitted the request for further clarification regarding how a “fixed predefined” relationship between mean and sub-implants are known based on the inclusion of implants in a database.  In order to clarify the interpretation, the Examiner needs to point out the claim interpretation in light of the Specification of the Applicant.  The Specification of the Applicant states:
In addition, the arrangement of the fiducial markers within the reference body functions as signature that is used to identify the reference body and the associated implant.  Given that the dimensions of the reference body and implant are known and these devices are fixed relative to each other, the location of the implant can be accurately determined by detecting or recording the location of the reference body (Para 0076)

In view of the citations above, it is understood that similar to the prior art, Poulin and the Applicant identify the implant and sub-implant and that the dimensions and relationships of those implants and sub-implants are known.  As Poulin teaches:
By placing multiple virtual implants in one image, planning tools allow the surgeon to better align the implants…in the case of multi-implant constructs…The surgeon can provide a rod of predetermined shape and the navigation system can then illustrate this rod with respect to the screws in order to indicate the optimal alignment (Para 0048; emphasis added) 

From the user interface 40, the user can access a database of virtual implants 44. The database 44 comprises all the possible sizes and shapes of implants available for the surgery. (Para 0049)

Further in light of the Specification of the Applicant, the Examiner contends that intracapsular plate (ICP) has threaded screw holes so that the screw position/angle relative to the plate is fixed (Para 0092).  Since both the Applicant and the Poulin describe the dimensions of the implants and sub-implants being known that is how Poulin reads on the claim limitation of “fixed predefined”.  Thus the Examiner meet the burden of clarifying the position of the Examiner regarding the inclusion of the database.  

…the surgeon then, preferably, takes an additional fluoroshot to confirm that the adjustment moved the nail 1654 into a more desirable position using they display 1680 similar to that shown (Para 0095) 

…the surgeon may rotate the nail 1654 into a more desirable position and take additional fluoroshots to confirm the adjustment (Para 0095)

As described above in the Specification of the Applicant, the surgeon can adjust and move the implants into a more desirable position and make adjustments or in other words a variable spatial relationship that becomes fixed once the implant is actually implanted.  The Examiner contends this goes against the rigid interpretation of “fixed predefined spatial relationship” of the claims from the Applicant’s Remarks.  The Applicant argued that the prior art teaches that the surgeon has the option of choosing a “desired” spatial relationship, such a spatial relationship cannot be a “fixed” relationship that is predefined as claimed.  Additionally, the Applicant argues that the prior art teaches “relative positioning” as indicated by the term, “desired”.  However as cited above in Para 0095 discloses the surgeon can move and adjust the implant into a more desirable position.  The Examiner contends this goes against the rigid interpretation of “fixed predefined spatial relationship” of the claims from the Applicant’s Remarks as similarly the invention of the Applicant can choose to move the implant to the desired position.   
The Applicant argues that there is nothing in Poulin that teaches that the two implants (or three) have fixed, predefined spatial relationships.  The Examiner 
the main implant and the sub-implant having a fixed predefined spatial relationship to one another upon implantation

a virtual fixed predefined spatial relationship to the main implant before the sub-implant is implanted that is the same as the fixed predefined spatial relationship between the main implant and the sub-implant upon implantation

The claims are interpreted as reciting a fixed predefined spatial relationship upon implantation and a virtual fixed predefined spatial relationship which is the same as the fixed predefined spatial relationship upon implantation.
In review of the Specification of the Applicant:
The sub-implants (e.g., screws of the associated angle stable plate) will be located in a fixed, pre-defined position in relation to the main implant after all implants have been implanted (Para 0057)

The Examiner notes that “fixed predefined spatial relationship” is not explicitly defined within the Specification.  Thus, “fixed predefined spatial relationship” must be interpreted in view of the Specification.
In light of the Specification, the Examiner contends that intracapsular plate (ICP) has threaded screw holes so that the screw position/angle relative to the plate is fixed (Para 0092).  The claim term “fixed predefined” is being interpreted as a structural nature of the main implant and its relationship with the sub-implant.  With the ICP (the main implant) has a fixed relationship with the screws (sub-implant) due to the nature of the threaded screw holes within the ICP.  The threaded screw holes are not adjustable as that is how the ICP was manufactured.  However, it is understood that adjustments can be done with the scope of screw length and model.  As the Specification of the Applicant states:


  Based on the evidence above, the claim term, “fixed predefined spatial relationship”, is within its broadest more reasonable interpretation as attaching a plate with screws to the bone of a patient.  
The Applicant argued that Poulin describes that “the shape of the rod is determined based on the placement of the first pedicle screws”.  The Applicant argues that the shape of the rod is determined based on the placement of the first two pedicle screws”.  The Examiner contends that the prior art teaches many different embodiments.  One such embodiment is:
…provide a rod of predetermined shape and the navigation system can then illustrate this rod with respect to the screws in order to indicate the optimal alignment (Para 0048; emphasis added)

The Examiner contends that the prior art teachings needs to be taken as a whole.  As a whole, Poulin teaches the fixed predefined spatial relationship as discussed herein.  The argument is unconvincing.
 Specification of the Applicant teaches a plate with screw and similarly the prior art teaches a rod with screws.  Further the prior art describes: 
…virtual screws can then be fixed in place in the image and graphical tools such as targets or bull's eyes can help the surgeon place the real implant in the planned area (Para 0047)

This virtual implant fixed in place is used to plan for the real implant to be fixed in place.  The Examiner contends that it is understood that the prior art teaches both virtual and real “fixed predefined spatial relationship” within it broadest, most reasonable 
	The Applicant submitted arguments that Poulin fails to teach displaying after the main implant has been inserted.  The Applicant explains that Poulin teaches all the implants being first virtually placed and only after satisfactory virtual placement of all implants, the actual implantations are performed.  The Examiner respectfully disagrees.  Poulin teaches:
Such systems allow the surgeon to view the anatomy of a patient before surgery in order to plan the procedure and during surgery in order to be guided throughout the procedure (Para 0003)

Patient bone position and orientation are measured in real-time…Instrument position and orientation are also measured in real-time. This is used to display the instrument position relative to the patient bone on the computer screen. (Para 0003)

It is clear that Poulin teaches a real-time navigation system that is used in combination with the planning system to display the instrument relative to the patient bone on the computer screen and to guide the surgeon throughout the procedure.  There is no indication that the display won’t be updated in the real time tracking system.  The argument is unconvincing.
The rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793